IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21072
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAMON ANTHONY PRICE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-237-ALL
                      --------------------
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ramon Anthony Price appeals his bench-trial conviction for

possession of a firearm subsequent to a felony conviction.     He

challenges the constitutionality of 18 U.S.C. § 922(g)(1) and

contends that this court should reconsider its jurisprudence

regarding the constitutionality of 18 U.S.C. § 922(g)(1) in light

of United States v. Lopez, 514 U.S. 549 (1995), Jones v. United

States, 529 U.S. 848 (2000), and United States v. Morrison, 529

U.S. 598 (2000).   Price’s arguments are foreclosed by this

court’s precedent.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21072
                                -2-

     Even after Lopez, the “in or affecting commerce” element of

18 U.S.C. § 922(g)(1) requires only that the firearm possessed by

the defendant previously traveled in interstate commerce.     See

United States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996)

(citing Scarborough v. United States, 431 U.S. 563, 575 (1977)).

Price stipulated to evidence that the guns he possessed had

traveled in interstate commerce.   This court recently determined

that Morrison and Jones were distinguishable from an 18 U.S.C.

§ 922(g)(1) case in which the defendant, like Price, had

stipulated that his firearm had traveled in interstate commerce,

emphasizing that “the constitutionality of § 922(g) is not open

to question.”   United States v. Daugherty, 264 F.3d 513, 518 (5th

Cir.), cert. denied, 122 S. Ct. 1113 (2001) (quotation and

citation omitted).   The judgment of the district court is

AFFIRMED.